          Case 2:19-cv-02054-DDC-TJJ Document 1-1 Filed 01/31/19 Page 1 of 9




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 19182581
Notice of Service of Process                                                                            Date Processed: 01/07/2019

Primary Contact:           State Farm Enterprise SOP
                           Corporation Service Company- Wilmington, DELAWARE
                           251 Little Falls Dr
                           Wilmington, DE 19808-1674

Entity:                                       State Farm Fire and Casualty Company
                                              Entity ID Number 3461650
Entity Served:                                State Farm Fire and Casualty Company
Title of Action:                              Jeffrey Vaughn vs. Jeffrey A. French
Document(s) Type:                             Summons and Amended Complaint
Nature of Action:                             Contract
Court/Agency:                                 Wyandotte County District Court, KS
Case/Reference No:                            2018-CV-000708
Jurisdiction Served:                          Kansas
Date Served on CSC:                           01/07/2019
Answer or Appearance Due:                     40 Days
Originally Served On:                         KS Insurance Department on 01/04/2019
How Served:                                   Certified Mail
Sender Information:                           Michael R. Lawless
                                              913-681-5566

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com




                                                                                                                                 EXHIBIT
                                                                                                                                              exhibitsticker.com




                                                                                                                                          1
       Case 2:19-cv-02054-DDC-TJJ Document 1-1 Filed 01/31/19 Page 2 of 9




                   Kansas Insurance Department
                   Ken Selzer, CPA, Commissioner of Insurance




      January 4, 2019



      State Farm Fire and
      Casualty Company
      c/o Corporation Service Company
      2900 SW Wanamaker Dr. Ste. 204
      Topeka, KS 66614-4188

      Dear Sir or Madam:

      You are hereby notified that action has been commenced against your company in the
      District Court of Wyandotte County, State of Kansas, by Jeffrey Vaughn.

      Copies of the following papers, which were received by this Department on January 4,
      2019, are enclosed:

                     Summons and Amended Petition for Damages.

      Thank you for your attention to this matter.

      Sincerely,




      Ken Selzer, CPA
      Commissioner of Insurance

      KS: teg
      Enclosures




    420 SW 9th Street            785-296-3071 Phone     Consumer Hotline           Website
Topeka, Kansas 66612-1678         785-296-3190 Fax       800-432-2484         www.ksinsurance.org
          Case 2:19-cv-02054-DDC-TJJ Document 1-1 Filed 01/31/19 Page 3 of 9




                                                              ELECTRONICALLY FILED
.                                                                2019 Jan 02 AM 9:39
Jeffrey R Vaughn                                  CLERK OF THE WYANDOTTE COUNTY DISTRICT COURT
                                              ,             CASE NUMBER: 2018-CV-000708
vs.
Jeffrey A French, et al. et. al.
                                                      SUMMONS



To the above-named Defendant/Respondent:


                                    State Farm Fire and Casualty Company
                                    420 SW 9th St
                                    Topeka, KS 66612


You are hereby notified that an action has been commenced against you in this court. You are required to file your
answer or motion under K.S.A. 60-212, and amendments thereto, to the petition with the court and to serve a copy upon:


                                    Michael R Lawless
                                    13420 Santa Fe Trail Drive
                                    Lenexa, KS 66215


within 40 days after service of summons on you.




Clerk of the District Court
Electronically signed on 01/02/2019 09:57:19 AM


Documents to be served with the Summons:
Case 2:19-cv-02054-DDC-TJJ Document 1-1 Filed 01/31/19 Page 4 of 9




                                              RECEIVED

                                            JAN 04 2019

                                        KANSAS INSURANCE DEP7.
    Case 2:19-cv-02054-DDC-TJJ Document 1-1 Filed 01/31/19 Page 5 of 9




                                                       ELECTRONICALLY FILED
~                                                         2018 Oct 16 PM 2:52
                                           CLERK OF THE WYANDOTTE COUNTY DISTRICT COURT
                                                     CASE NUMBER: 2018-CV-000708

              IN THE DISTRICT COURT OF WYANDOTTE COUNTY, KANSAS


     JEFFREY VAUGHN
                             Plaintiff,

     vs.                                                              Case No. 2018-CV-000708

     JEFFREY A. FRENCH

     And

     STATE FARM FIRE AND
     CASUALTY COMPANY
     To be served at:
     420 SW 9" Street
     Topeka, KS. 66612
                             Defendants.


                              AMENDED PETITION FOR DAMAGES

             COMES NOW the plaintiff, Jeffrey Vaughn, by and through his attorney, Michael R.

     Lawless, and for his petition for his cause of action against the defendant, alleges and states:

     1.      Plaintiff, Jeffrey Vaughn, is an individual who currently resides in Kansas City,

             Kansas. The plaintiff is an insured of Defendant State Farm as more fully set forth

             herein.

     2.      The Defendant, Jeffrey A. French, is an individual who resides at 8358 Elizabeth

             Avenue, Kansas City, Kansas 66112 and may be served with process at his last

             known address. This defendant is uninsured and therefore this suit must also be

             against the plaintiff's uninsured motorist coverage.

     3.      The Defendant State Farm Fire and Casualty Company One State Farm Plaza,

             Bloomington, IL 61710, may be served through service upon the Kansas Insurance

             Commissioner.

     4.      Pursuant to K.S.A. 40-256 State Farm Fire and Casualty Company should pay the

             reasonable value of the Plaintiff's attorney's fees in pursuing the Plaintiff's claim.


                                                     1
Case 2:19-cv-02054-DDC-TJJ Document 1-1 Filed 01/31/19 Page 6 of 9




      All factual allegations contained herein that are claimed against the acts of Defendant

      Jeffrey A. French are the allegations upon which the additional Defendant State Farm

      is liable under the Plaintiff's automobile policy providing coverage for underinsured

      drivers.

 6.    The accident occurred at approximately 7:34 a.m. on Tuesday, January 19, 2017

       Eastbound on K-32 Highway in Overland Park, Johnson County, Kansas. Plaintiff

       was eastbound on K-32 Highway in the right lane when he was rear-ended by the

       Defendant, Jeffrey A. French.

 7.    The Defendant, Jeffrey A. French, was negligent in the operation of his vehicle in one

       or more of the following respects:

       a.        The Defendant, Jeffrey A. French failed to keep a proper lookout to avoid an

                 accident.

       b.        The Defendant, Jeffrey A. French, failed to maintain control of his vehicle by

                 failing to swerve or slow or stop to avoid an accident.

       C.        The Defendant's, Jeffrey A. French, negligent inattention caused his motor

                 vehicle to collide with the motor vehicle of the Plaintiff.

       As a result of the collision, the Plaintiff sustained serious temporary and permanent

       bodily injuries, and or aggravations to pre-existing conditions, to various areas of his

       body, including but not limited to head pain, difficulty with his memory, difficulty

       remembering how to spell words, dizziness, trouble with his balance, head pain, as

       well as permanent ligamentous instability in the cervical and lumbar spine, including

       loss of motion segment integrity. The Plaintiff has otherwise been hurt and injured.

       The Plaintiff incurred costs of inedical treatment to alleviate his condition. Plaintiff

       continues to suffer from these injuries and will suffer in the future and incur

       additional and future costs for treatment.


                                                 2
Case 2:19-cv-02054-DDC-TJJ Document 1-1 Filed 01/31/19 Page 7 of 9




         WHEREFORE, Plaintiff prays for judgment against the Defendant in an amount in

 excess of $75,000.00 together with interest at the highest lawful rate, and for his costs

 incurred herein, for statutory attorney's fees and for such and further relief that the court

 deems just.




                                                  /s/ Michael R. Lawless

                                                  Michael R. Lawless, P.A. KS #10396
                                                  13420 Santa Fe Trail Drive
                                                  Lenexa, Kansas 66215
                                                  (913) 681-5566
                                                  Fax: (913) 888-7388
                                                  Attorney for Plaintiff




                                                 3
                                   Case 2:19-cv-02054-DDC-TJJ Document 1-1 Filed 01/31/19 Page 8 of 9




~ ~•~ `~ Kansas Insurance Department                                                                                                   -~----
                Ken Selzer, CPA, Commissioner                                                                                    ~t~R~S~T~AGjE' ►                ~' .
'       Ah S'   420 SW 9th Street, Topeka, KS 66612-1678
    oF KSP                                                                                                                         on••n••""""•e ti•oati
                                                                                                                                                               LIP 6660h
                                                                          7016 0600 0000 5464 1772                                                         011 E 1265'?620
I-FGAL DIVISION




                                                                     State Farm Fire and
                                                                     Casua!ty Company
                                                                     c;o Corporation Service Company
                                                                     2900 SW Wanamaker Dr. Ste. 204
                                                                     Topeka, KS 66614-4188



                                                           E:E-Ef.   J.     =w:>_:~~       11"I1'~I► „j,,,,' I'fill~llllllN~'fll :a,j~ijf~~tljil)il~j~► j~~~
Case 2:19-cv-02054-DDC-TJJ Document 1-1 Filed 01/31/19 Page 9 of 9
